DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are objected to as being rejected under 112b, but would be allowable if the 112b rejection is overcome.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 8 recite the limitation "the two detection surfaces", “the following relationship”,  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, 8 recite “one of the first array bandpass filter element and the second array bandpass filter element…absorbed by a measured gas…one of the first array bandpass filter element and the second array bandpass filter element…not absorbed by the measured gas”. The examiner is unclear as to whether one or both of the filter elements perform both functions or does one perform the first function and the other then performs the opposing function?
 “The term "essentially" in claim 2 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 3 recites the limitation "the two detector elements”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the bandpass filter elements” “the optical filtering”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the detector elements”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the detector arrays”, “the detector array”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the optical refractive indices”, “the optically transparent materials”, “the detector array”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the two detector elements”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the bandpass filter elements” “the optical filtering”. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the detector elements”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the detector arrays”, “the detector array”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the optical refractive indices”, “the optically transparent materials”, “the detector array”. There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/YASMEEN S WARSI/Examiner, Art Unit 3791